DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US PG Pub 2022/0074756 to Gewickey (“Gewickey”).
Regarding claim 1, “A vehicle display device mounted on a vehicle that moves toward a destination” reads on the system for producing media content for a travel event in a dynamic travel route between an origin and a destination of a connected vehicle (abstract) disclosed by Gewickey and represented in Fig. 4B (elements 450, 456-462).  Gewickey further discloses (¶0073-¶0075) that in a motor vehicle, the apparatus provides video content for projection onto an interior surface of the vehicle as the display.
As to “the vehicle display device comprising: a related information storage unit for storing videos related to a plurality of determined destinations” Gewickey discloses (¶0071, ¶0058, claim 1) that the apparatus includes a memory that stores audio/video data in a library based on the trip destination as represented in Fig. 3.
As to “a display unit for reading a related video from the related information storage unit and displaying the related video for a corresponding one of the destinations” Gewickey discloses (¶0077-¶0082, ¶0106) that the apparatus produces media content customized for a travel event in a travel route between an origin and a destination of a connected vehicle, where the display unit(s) of the vehicle outputs the media content at the destination of the trip as represented in Fig. 5.

Regarding claim 2, “The vehicle display device according to claim 1, wherein a scenery related to the destination is stored in the related information storage unit” Gewickey discloses (¶0017, ¶0040) that the media components selected or configured based on one or more places along the route between the origin and the destination, such that the media content augments or replaces real scenery with related, altered or fantasy scenery; (¶0071, ¶0058, claim 1) the apparatus includes a memory that stores audio/video data in a library based on the trip destination.

Regarding claim 3, “The vehicle display device according to claim 1, wherein the destination is an entertainment facility or a divided area” Gewickey discloses (¶0056, ¶0115, claim 12) that the destination is characterized as a theme park, a sporting event, a musical performance, a dramatic performance, a cinematic experience, a shop or collection of shops, a restaurant or collection of restaurants, a social event, or a holiday celebration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gewickey in view of US PG Pub 2020/0329342 to Beaurepaire (“Beaurepaire”).
Regarding claim 4, “The vehicle display device according to claim 3, wherein: the vehicle selects one…area as the destination; and the display unit displays the video related to the…area in which the vehicle arrives” Gewickey discloses (¶0113, ¶0115) that the apparatus selects the media components based on one place selected from the trip destination, or a place along a route there between, such that the media content refers to the at least one place as part of a defined narrative; (¶0077-¶0082, ¶0106) the apparatus produces media content customized for a travel event in a travel route between an origin and a destination of a connected vehicle, where the display unit(s) of the vehicle outputs the media content at the destination of the trip as represented in Fig. 5.
Gewickey meets all the limitations of the claim except “the entertainment facility is divided into a plurality of the divided areas having different themes, selects one of the areas as destination, and displays the video related to the area .”  However, Beaurepaire discloses (¶0059) that the content of the destination is further adapted/prioritized for presentation, where (¶0061) the system determines or receives an input for specifying an intent of the simulation of destination context; the intent can include relaxing, preparing for an activity at the destination, and/or any other specified intent (areas with different themes); the content module prioritizes the retrieval of content classified or determined as associated with the intent; for example, content related to preparing for an activity may be more instructional (e.g., include illustrations or preparation activity, situation awareness, etc.), whereas context related to relaxing can include depict atmospheric or ambient aspects of contexts of the destination.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Gewickey’s system by dividing entertainment facility into a plurality of areas having different themes and selecting one of the theme as taught by Beaurepaire in order to offer compelling services and applications to vehicle users and passengers to leveraging the time spent during trips in vehicles in a way that is useful for users and passengers (¶0001).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2014/0267975 to Ying
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317.  The examiner can normally be reached on Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINKAL R CHOKSHI/
Primary Examiner, Art Unit 2425